        Case 2:19-cr-00134-JFC Document 113 Filed 04/14/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA
_______________________________
                                 :
United States of America,        :
                                 :
             v.                  :         Docket Number 19-cr-134
                                 :
Jermaine Clark,                  :       Honorable Joy Flowers Conti
                                 :        United States District Judge
             Defendant.          :
________________________________:

UNOPPOSED MOTION TO CONTINUE PRE-TRIAL MOTIONS DEADLINE

      Jermaine Clark, through counsel, moves to extend the April 17, 2020 deadline

for filing pre-trial motions. Neither the government nor counsel for codefendant Terry

Suggs opposes this motion.

      1.        On February 18, 2020, the parties in this matter filed a Joint Status Report

asking this Court to extend the pre-trial motions deadline until April 17, 2020. ECF #

99.

      2.        On February 21, 2020, this Court granted that request, extending the

deadline until April 17, 2020. ECF # 100.

      3.        On April 9, 2020, Mr. Clark filed a Motion to Compel Discovery. ECF #

107, 108. That motion seeks this Court’s assistance in obtaining discovery essential to

litigate pre-trial motions, including, most importantly, a motion to suppress. See

generally id.
        Case 2:19-cr-00134-JFC Document 113 Filed 04/14/20 Page 2 of 2




       4.     On April 13, 2020, this Court issued an order setting a Briefing Schedule

on Mr. Clark’s Motion to Compel, setting May 1, 2020 as the deadline for the

government’s response. ECF # 109.

       5.     The discovery sought by Mr. Clark is highly relevant to and possibly

determinative of his to-be-filed motion to suppress and helpful to other potential pre-

trial motions. Mr. Clark therefore submits it is in the interest judicial economy for this

Court to resolve his Motion to Compel before Mr. Clark files any further pre-trial

motions.

       6.     Accordingly, Mr. Clark moves to extend the pre-trial motions deadline

from April 17, 2020 to thirty days after this Court’s ruling on the Motion to Compel.

       7.     The government, through Assistant United States Attorney Rebecca

Silinski, has indicated her consent to this request.

       8.     Counsel for Mr. Suggs have also indicated their consent to this request.

Respectfully Submitted,

/s/ Michael Wiseman

/s/ Jonathan Cioschi

Michael Wiseman
Pa. Bar Number 75342
Jonathan Cioschi
Pa. Bar Number 318793
Wiseman & Schwartz, LLP
718 Arch Street, Suite 702 North
Philadelphia, PA 19106
wiseman@wisemanschwartz.com
(215) 360-3988
                                             2
